DETAILED ACTION
Applicant’s 10/28/2020 response to the previous 09/01/2020 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-3, 5-10 and 12-20 as amended and/or filed in Applicant’s 10/28/2020 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 12/13/2016.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a CONTINUATION of PCT number CN2017/114496 filed on 12/04/2017 which claims priority to FOREIGN CHINA APPLICATION NUMBER 201611149580.6 filed on 12/13/2016.

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 09/14/2020 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Response to Arguments
Applicant’s 10/28/2020 amendments to the claims and arguments in support thereof with respect to the rejection(s) set forth in section(s) 8 and 12 of the previous 09/01/2020 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-3, 5-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is 
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art fails to teach or render obvious a route planning method, comprising: obtaining, by a processor, an image comprising displayable content; receiving, by the processor, a trigger instruction to plan a route based on the image; recognizing, by the processor, in response to receipt of the trigger instruction, feature content included in the displayable content, the feature content indicative of a target geographic location by: in response to determining that a type of the image comprises an indication sign type, identifying, by the processor, in the displayable content of the image, a keyword indicative of the target geographic location; searching, by the processor, a map for a geographic identifier corresponding to the keyword within a predetermined distance of a current geographic location of a terminal; and selecting, by the processor, a geographic location associated with the geographic identifier as the target geographic location; and generating, by the processor, in response to recognition of the feature content, at least one route from the current geographic location of the terminal to the target geographic location as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L GREENE JRwhose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210311

/BEHRANG BADII/Primary Examiner, Art Unit 3665